[PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                      FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                     No. 97-8415                      12/31/98
                                                                  THOMAS K. KAHN
                          D. C. Docket No. 1:92-cv-103-JEC             CLERK




ALEJANDRO ESCARENO,

                                                                       Plaintiff-Appellant,

                                        versus

NOLTINA CRUCIBLE AND REFRACTORY CORPORATION, et al.,

                                                                 Defendants,

CARL NOLTE SOHNE GMBH,

                                                                Defendant-Appellee.




                      Appeal from the United States District Court
                         for the Northern District of Georgia

                                 (December 31, 1998)


Before COX, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
       The issue in this case is whether the Fulton County, Georgia, Probate Court properly

appointed an administrator over the estate of Alejandro Escareno (“Escareno” or “Plaintiff”), the

deceased Plaintiff in this products liability suit. The Plaintiff contends that pursuant to O.C.G.A.

§ 15-9-31 the Georgia Probate Court acted within its jurisdiction when it appointed Philip P.

Grant (“Grant”) as administrator of Escareno’s estate. The district court denied the Plaintiff’s

motion to substitute Grant as a party pursuant to Fed.R.Civ.P. 25(a) on the ground that the

probate court lacked jurisdiction to appoint an administrator because Escareno, a Mexican

resident, did not have any property in Fulton County, nor did he have a cause of action against a

Fulton County defendant. See O.C.G.A. § 15-9-31.

       To decide this case, we are required to determine the precise requirements of § 15-9-31

for the administration of the estate of a non-resident of Georgia. Because this statute allows for

differing interpretations and there are no controlling precedents under Georgia law, we certified

the following question to the Supreme Court of Georgia:

               Whether the appointment of Grant as administrator of Escareno’s
               estate was proper under § 15-9-31(2) based upon either the
               pending cause of action in Fulton County against a foreign
               defendant or the presence of a case file in Escareno’s counsel’s
               office.

       On November 23, 1998, the Supreme Court of Georgia issued an opinion answering our

question in the affirmative. In light of the Supreme Court of Georgia’s opinion, attached hereto

as an appendix, we vacate the district court’s order denying Escareno’s motion to substitute

Grant as administrator of Escareno’s estate, and the district court’s order of dismissal, and

remand this case for further proceedings consistent with the opinion of the Supreme Court of

Georgia.


                                                 2
VACATED and REMANDED.




                        3